DETAILED ACTION
Information Disclosure Statements
Information Disclosure Statement (IDS) filed on 12/29/2020 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s election without traverse of Group III claims 6-10 drawn to a method of sterilization in the reply filed on 10/27/2020 is acknowledged. Applicants additionally elect the species of: 

    PNG
    media_image1.png
    269
    691
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    337
    764
    media_image2.png
    Greyscale




Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2020.
Claims 6-10 are under current examination. 
Applicants' arguments filed 02/26/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Examiner notes that this action is considered Non-Final in light of Applicant’s remarks that the prior Office Action did not address the added moles of oxyethylene group. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Okano et al. (United States Patent Publication 2009/0275652) in view of McDonell et al. (United States patent 6,150,320).
Claim 6 is to a sterilization method wherein the bactericide composition according to claim 1 is brought into contact with a hard surface. The bactericide of claim 1 is a bactericide composition comprising: (A) an alkyl or an alkenyl amine oxide having an alkyl group or an alkenyl group with 7 or more and 18 or less carbons (hereinafter referred to as a component (a)); and (B) a mono- or polyoxyalkylene alkyl or alkenyl amine having an alkyl group or an alkenyl group with 8 or more and 24 or less carbons and including oxyethylene group as an oxyalkylene group, wherein an average number of added moles of the oxyethylene group is one or more and 8 or less (hereinafter referred to as a component (b)).
Examiner interprets the composition of (a) and a1 in light of the instant specification as including lauryldimethylamine oxide and component b of formula b1 as including polyoxyethylene hydrogenated tallow amines (see paragraph [0058] or instant specification). 
Okano et al. teaches biofilm inhibiting compositions for methods of treating food or beverage processing areas to reduce microbial contamination, see paragraph [0058]. The composition comprises component A of formula F4, see paragraph [0066] which is inclusive of polyoxyethylene oxide hydrogenated tallow amine, see paragraph [0066] and Tables 1-9. Component A which includes the polyoxeytelene oxide hydrogenated tallow mine can have added moles from  0-30, see paragraph [0010], wherein preferably in one embodiment, the hydrogenated tallow amine has average number of 
Okano et al. suggests the combination of component a1 and a2 as claimed (see claims 8-9) however does not provide motivation for selecting the lauryldimethylamine oxide surfactant. 
McDonnel teaches that lauryldimethylamine oxides for hard surface cleaning applications provide excellent cleaning, foaming and thickening properties as a surfactant, see abstract, and column 5, lines 5-256, lines 29-64. 
It would have been prima facie obvious to select the surfactant of Okano as the lauryldimethylamine oxide which meets the limitation of formula b1. 
One of ordinary skill in the art would have been motivated to do so because such surfactants provide good cleaning and foam or thickening properties to the cleaning product. 
There would have been a reasonable expectation of success given Kao already suggests the combination of compound of formula a1 with surfactants including lauryldimethylamine oxide and that any one of their listed surfactants can be used with the polyoxyethylene hydrogenated tallow amine of formula a1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,829,055 in view of McDonell et al. (United States patent 6,150,320) and Okano et al. (United States Patent Publication 2009/0275652).
Both the instant claims and that of issued Patent ‘055 are to compositions of overlapping component b1 (the polyoxyethylene hydrogenated tallow amines). Both the instant claims and that of patent ‘320 have surfactant present in overlapping amounts. The difference between the instant claims and that of Patent ‘055 is the treatment of hard (food surfaces) and also the use of the surfactant of luaryldimethylamine oxide. 
However, McDonnel teaches that lauryldimethylamine oxides for hard surface cleaning applications provide excellent cleaning foaming and thickening properties as a surfactant, see abstract, and column 5, lines 5-26, lines 29-64. The surfaces include food surfaces, see abstract and entire document. 
Okano et al. teaches biofilm inhibiting compositions for methods of treating food or beverage processing areas to reduce microbial contamination, see paragraph [0058]. 
It would have been prima facie obvious to select the surfactant of Patent ‘055 as the lauryldimethylamine oxide and to inhibit biofilms on a hard surface. One of ordinary skill in the art would have been motivated to do so because such surfactants provide good clean and foam or thickening properties to the cleaning product. It would have been prima facie obvious to utilize the surfactant and compound of formula a1 for treating food surfaces as McDonnel teaches the treatment of hard surfaces and Okano teaches treating biofilms on hard surfaces having the claimed compounds. The McDonnel reference taches that compositions having lauryldimethylamine oxides present is capable of treating hard surfaces and the biofilms of the copending application can be located on any surface since it is not specified. Okano makes it 
Response to Remarks
Applicants argue that the rejection does not take into account the average number of added moles of oxyethylene group is one or more and 8 or less for component B which is an important feature per Applicant’s invention as this reduces the number of staph cells remaining after treatment. Applicants argue that this unexpected result per the Table 2 and examples 2-4 rebuts the prima facie case of obviousness.   
Examiner notes that the feature of average number of added moles of oxyethylene groups is discussed above.  Examiner respectfully submits that per MPEP 716.02 unexpected results must be commensurate in scope with the claimed invention. Here the Examiner acknowledges the unexpected results, however the unexpected results do not presently commensurate in scope with the breadth of instant claim 6.  The tables of the instant specification list component a and b that are added in certain amounts including 0.01%. Furthermore, the only compounds demonstrated are lauryl dimethylamine oxide, and myristyl dimethylamine oxide for component a and polyoxyethylene hydrogenated tallow amine or polyoxyethylene cocoamine for component b, whereas the instant claims are to a broader genus of compounds for part a and part b (e.g. alkyl or alkenyl amine oxide having either alkyl or alkenyl with 7 
Applicants argue with regards to the Double Patenting that the sterilization method of the instant claims is different than method of inhibiting biofilm and that even if there is overlap the unexpected benefits of having an average number of added moles being 1-8 is not taught. 
Examiner respectfully notes that the instant claims apply the composition to a hard surface. Okano et al. teaches biofilm inhibiting compositions for methods of treating food or beverage processing areas to reduce microbial contamination, see paragraph [0058]. The composition comprises component A of formula F4, see paragraph [0066] which is inclusive of polyoxyethylene oxide hydrogenated tallow amine, see paragraph [0066] and Tables 1-9. Component A which includes the polyoxyethlene oxide hydrogenated tallow mine can have added moles from  0-30, see paragraph [0010], wherein preferably in one embodiment, the hydrogenated tallow amine has average number of moles of about 2, see paragraph [0137]. Component C is a surfactant including lauryldimethylamine oxide, see paragraph [0270]. The composition of Okano suppresses biofilm formation and removes biofilms on surfaces including food processing surfaces, see paragraph [0050], [0058] and claims 7-8.It would have been prima facie obvious to select the surfactant of Patent ‘055 as the lauryldimethylamine oxide and to inhibit biofilms on a hard surface. One of ordinary skill 

Conclusion
Currently, no claims are allowed and all claims are rejected. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH ALAWADI/Primary Examiner, Art Unit 1619